   Case 5:19-cv-00379-MWF-SHK Document 27 Filed 10/28/19 Page 1 of 1 Page ID #:73




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES -- GENERAL


Case No.     EDCV 19-379-MWF(SHKx)                                Dated: October 28, 2019

Title:       James Rutherford -v- J C G Group Inc., et al.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                Amy Diaz
             Courtroom Deputy                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                ATTORNEYS PRESENT FOR DEFENDANTS:

             Not Present                                 Michael S Geller
                                                         (Telephonic appearance)


PROCEEDINGS:SCHEDULING CONFERENCE

      Case called and counsel make their appearance. The Scheduling Conference held. The
Court sets dates. Please see separate Order Re Jury Trial, also filed today.

         IT IS SO ORDERED.




                                                                        Initials of Deputy Clerk rs
                                                                                       :03 MIN
